FILED
                                                  United States Court of Appeals
                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS August 25, 2015

                              TENTH CIRCUIT          Elisabeth A. Shumaker
                                                         Clerk of Court


HANNAH SHELBY STAUFFER;
JOHN STAUFFER,

     Plaintiffs-Appellants,

COLORADO MEDICAL BILLING
CORPORATION; STAUFFER
SCHOOLS, INC.; KIDS CAMPS,
INC., (nonprofit corp.),

     Plaintiffs,

v.

JOLENE C. BLAIR; DANIEL KAUP;                    No. 15-1193
KAREN E. HAYES, D.O.; A              (D.C. No. 1:13-CV-03256-RM-MJW)
WOMAN’S PLACE OF FORT                             (D. Colo.)
COLLINS, P.L.L.P.; PETER
DUSBABEK; TODD VRIESMAN;
MONTGOMERY, KOLODNY,
AMATUZIO & DUSBABEK, L.L.P.;
J. BRADFORD MARCH, III;
MARCH, OLIVE, & PHARRIS,
L.L.P.; CHERYL TRINE; CHERYL
TRINE LAW FIRM, LLC;
CHRISTINE SKORBERG; A
WOMAN’S HEALING CENTER,
LLC,

     Defendants-Appellees.
                           ORDER AND JUDGMENT *


Before GORSUCH, O’BRIEN, and BACHARACH, Circuit Judges.


      Unhappy with how the Colorado courts handled a civil lawsuit that ended

many years ago, John and Hannah Stauffer filed this federal action in the hope of

undoing that state court judgment. But given the enduring rule that we lower

federal courts lack subject matter jurisdiction to entertain “federal suits that

amount to appeals of state-court judgments,” it’s tough to see what business or

authority we have wading into the merits of the Stauffers’ claims. Bolden v. City

of Topeka, 441 F.3d 1129, 1139 (10th Cir. 2006); see Rooker v. Fid. Trust Co.,

263 U.S. 413 (1923); D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983).

And that’s far from the only fatal defect in this appeal. As the district court

pointed out, the Stauffers already brought (and lost) a federal lawsuit attacking

the same state court judgment they complain about in this case. See Final

Judgment, Stauffer v. Blair, No. 12-CV-01702-WYD-MJW (D. Colo. Nov. 14,



      *
         After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
The case is therefore ordered submitted without oral argument. This order and
judgment is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.

                                         -2-
2012). Indeed, we briefly entertained and ultimately dismissed an appeal in that

earlier action a few years ago, and we see no reason to consider today arguments

or claims that were or could have been raised then. See Mars v. McDougal, 40

F.2d 247, 249 (10th Cir. 1930). Accordingly, and for substantially the same

reasons given by the district court, we affirm the dismissal of the Stauffers’

complaint. All pending motions are denied.



                                       ENTERED FOR THE COURT


                                       Neil M. Gorsuch
                                       Circuit Judge




                                         -3-